Respectfully, I dissent.
R.C. 2505.12 lists the individuals, political entities, etc. who do not require an appeal bond. The plaintiff is not among them.
In addition, the language quoted by the majority of the provisions of R.C. 2505.14 did not include the following:
"* * * When said judgment is for the payment of money, the bond may provide that, if said judgment is not paid upon final affirmance, judgment may be entered against the sureties on said bond." (Emphasis added.)
That language indicates to me that a bond is required, but if it concerns a money judgment, it may embrace language that an unpaid judgment may be entered against the sureties.
In my view, a bond should be required in order "that the party appealing shall abide and perform the order and judgment of the appellate court and pay all * * * costs * * * which may be required of * * * him * * * and such other conditions as the court may provide." R.C. 2505.14.
I would affirm.